internal_revenue_service department of the treasury index number 2703-dollar_figure 2057-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-107350-98 date date legend a b son daughters company revocable_trust date date date date date dollar_figurex this is in response to your date letter submitted by your authorized representative in which you request several rulings on the application of sec_2703 and sec_2057 of the internal_revenue_code to the transactions described below you have represented the facts to be as follows company was formed on date by a and his spouse b on date a and b created revocable_trust and transferred their shares of company stock which they owned as community_property to the trust also on date the revocable_trust company and son who also owned company stock entered into a buy-sell_agreement agreement the agreement was later amended on date in general the agreement restricts the transferability of company shares company is given the right_of_first_refusal in the event a shareholder wishes to sell or otherwise dispose_of his or her shares if for any reason the company is unable to purchase the shares when offered for sale by a shareholder during life the remaining shareholders have the right to purchase the shares pro_rata the agreement requires the company or the surviving shareholders to purchase the shares of a shareholder upon the death of a shareholder the agreement also provides for a stated purchase_price of dollar_figurex per share a is the trustee of the revocable_trust during the joint lives of both grantors the trustee is authorized in his sole and absolute discretion to pay the net_income to or among the grantors the children of the grantors and the living issue of the children of the grantors upon the death of the first grantor to die the revocable_trust corpus is to be divided into two trusts one trust will hold a’s community one-half interest in the trust property and the other trust will hold b’s community one-half interest in the trust property the trust holding the property of the first spouse to die will become irrevocable while the trust holding the property of the surviving_spouse will remain revocable each grantor has a testamentary general_power_of_appointment with respect to the trust holding his or her community one-half interest unless otherwise directed in the will of the deceased grantor by the exercise of the general_power_of_appointment the income from the trust holding the deceased grantor’s community_property is to be paid to the surviving grantor for life in addition the trustee is authorized to distribute corpus to the surviving grantor for the health education support and maintenance of such surviving grantor upon the death of the surviving grantor both trusts will terminate and the property is to be divided with one share for each living child and one share for a deceased child with living issue the property is to be distributed outright per stirpes if a beneficiary is under age the share will remain in trust on date a and b created four separate trusts for the benefit of their daughters and transferred big_number shares from the revocable_trust to each daughter trust son is the trustee of the daughter trusts the parties to the buy-sell_agreement waived their right to purchase the shares of stock transferred to the daughter trusts and also waived the requirement of the buy- sell agreement that a transferee of the shares expressly acknowledge that the shares continue to be subject_to the terms of the agreement on the same date that the daughter trusts were funded son in his individual capacity and in his capacity as trustee of daughter trusts entered into a stockholders agreement with company concerning the shares transferred to the daughter trusts in general the stockholders agreement restricts the transfer of these shares as amended on date the agreement provides that on the death of a company shall purchase the shares held by the daughter trusts at a stated price of dollar_figurex per share if company does not purchase the shares son has an option to purchase the shares at the same price per share the revocable_trust currently holds big_number shares or dollar_figure percent of the outstanding shares of company the remaining shares are held by son big_number dollar_figure percent and the four separate daughter trusts big_number dollar_figure percent a as trustee of the revocable_trust proposes to transfer shares of company stock to a and shares to b a and b will transfer these shares to a newly created family limited_partnership partnership and a and b will each receive a one percent general_partnership interest in the partnership the trustee of the revocable_trust will then transfer the balance of the company stock to the partnership for a limited_partnership_interest in the partnership the parties to the buy- sell agreement will consent to the transfers to the partnership the buy-sell_agreement will be amended to make the partnership a party to the agreement the partnership will continue for years unless otherwise terminated it is represented that a and son actively participate in the operation of company a has participated since and son has participated since you have requested the following rulings sec_2703 does not apply to the buy-sell_agreement as amended on date the proposed amendment of the buy-sell_agreement to add the partnership as a party to the agreement is not a substantial modification for purposes of sec_2703 sec_2703 provides that for purposes of the estate gift and generation-skipping_transfer taxes the value of any property shall be determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property under section e a of p l sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions which are substantially_modified after that date sec_25_2703-1 of the gift_tax regulations provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that the updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already party to the right or restriction in the present case the buy-sell_agreement among the shareholders of company was in effect prior to date and has not been amended after that date as such the buy-sell_agreement as amended on date is not subject_to sec_2703 the trustee of the revocable_trust will transfer percent of its shares in company to a and b who will transfer those shares for a 2-percent general_partnership interest in the partnership the revocable_trust will then transfer its remaining shares percent of its original holdings to the partnership for a 98-percent limited_partnership_interest under the proposed amendment to the buy-sell_agreement the partnership will be added as a party to the original buy-sell_agreement in place of the revocable_trust accordingly we conclude that under the specific facts of this case the addition of the partnership which is owned in its entirety by a and b as a party to the original buy-sell_agreement will not result in more than a de_minimis change to the quality value or timing of the rights of the parties to the current buy-sell_agreement except as we have ruled herein we express no opinion about the tax consequences of the proposed transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries assistant to the branch chief branch by katherine a mellody enclosure copy for purposes
